UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 24, 2014 AT&T INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-8610 (Commission File Number) 43-1301883 (I.R.S. Employer Identification No.) 208 S. Akard St., Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(210) 821-4105 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 24, 2014, AT&T Inc. issued a press release announcing that it had consummated the transaction contemplated by the Stock Purchase Agreement, dated as of December 16, 2013,(the “Purchase Agreement”), with Frontier Communications Corporation, as amended. A copy of such press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Reference is made to the Purchase Agreement, which was filed as Exhibit 10.1 to AT&T’s Current Report on Form 8-K filed with the SEC on December 18, 2013 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release of AT&T Inc., dated October 24, 2014 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AT&T INC. Dated:October 24, 2014 By: /s/ Rick L. Moore Name: Rick L. Moore Title: Senior Vice President- Corporate Development EXHIBIT INDEX Exhibit No. Description Press Release of AT&T Inc. dated October 24, 2014
